3 So.3d 304 (2006)
EX PARTE JOHN POWELL, KINGS CHAPEL CAPACITY, LLC, C. WRIGHT PINSON, ASHBY CMTYS., LLC, HANG ROCK, ARRINGTON MEADOWS, LLC, AND RICHARD MILITANA (IN RE: SARAH B. DORGER AND STEWART HOWARD, P.C. v. JOHN POWELL, KINGS CHAPEL CAPACITY, LLC, C. WRIGHT PINSON, ASHBY CMTYS., LLC, HANG ROCK, ARRINGTON MEADOWS, LLC, RICHARD MILITANA)
No. 2060036.
Court of Civil Appeals of Alabama.
October 12, 2006.
Decision of the alabama court of civil appeals without opinion. Transferred to Sup. Ct. for lack of subject-matter jurisdiction.